     Case 1:19-cv-01540-DAD-JDP Document 11 Filed 06/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON A. ANDRUS,                                  Case No. 1:19-cv-01540-NONE-JDP
12                        Petitioner,                   ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DISMISS THE
13            v.                                        PETITION
14    J. SULLIVAN,                                      (Doc. No. 10)
15                        Respondent.
16

17           Petitioner Jason A. Andrus, a state prisoner without counsel, petitioned for a writ of

18   habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1.) This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 12, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that the pending petition be dismissed for petitioner’s failure to exhaust his claims

22   by first presenting them to the highest court of the state for consideration. (Doc. No. 10.) The

23   findings and recommendations were served on petitioner and contained notice that objections

24   thereto were due within fourteen (14) days. (Id.) The time for filing objections has passed and

25   petitioner has failed to do so.

26           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28   court finds the findings and recommendations to be supported by the record and proper analysis.
                                                        1
     Case 1:19-cv-01540-DAD-JDP Document 11 Filed 06/02/20 Page 2 of 3

 1   Having found that petitioner is not entitled to habeas relief, the court now turns to whether a

 2   certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

 3   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

 4   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

 5   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

 6   court issue or deny a certificate of appealability when entering a final order adverse to a

 7   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

 8   Cir. 1997).

 9           If, as here, a court dismisses a petition for a writ of habeas corpus, the court may only

10   issue a certificate of appealability when “the applicant has made a substantial showing of the

11   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

12   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

13   that) the petition should have been resolved in a different manner or that the issues presented

14   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

15   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

16           In the present case, the court concludes that petitioner has not made the required

17   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

18   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

19   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

20   petitioner is deserving of encouragement to proceed further with this habeas action. The court
21   therefore declines to issue a certificate of appealability.

22           Accordingly:

23           1.      The findings and recommendations issued on May 12, 2020 (Doc. No. 10) are

24                   adopted in full;

25           2.      The petition for writ of habeas corpus (Doc. No. 1) is dismissed without prejudice

26                   to filing a new petition following proper exhaustion of his claims;
27           3.      The court declines to issue a certificate of appealability; and

28   /////
                                                         2
     Case 1:19-cv-01540-DAD-JDP Document 11 Filed 06/02/20 Page 3 of 3

 1        4.    The Clerk of Court is directed to assign a district judge to this case for the

 2              purposes of closure and to close this case.

 3   IT IS SO ORDERED.
 4
       Dated:   June 2, 2020
 5                                                  UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
